DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

R.J. REYNOLDS TOBACCO COMPANY and PHILIP MORRIS USA, INC.,
                       Appellants,

                                     v.

    HERBERT LANDI, as personal representative of the ESTATE OF
                       MARION LANDI,
                           Appellee.

                               No. 4D18-2507

                               [June 11, 2020]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael A. Robinson, Judge; L.T. Case
No. CACE 08-025814 (13).

    William L. Durham II and Val Leppert of King & Spaulding LLP, Atlanta,
for appellant R.J. Reynolds Tobacco Company.

   Laura K. Whitmore of Shook, Hardy & Bacon LLP, Tampa, Geoffrey
Michael and David K. Menichetti of Arnold & Porter Kaye Scholer LLP,
Washington, DC, for appellant Philip Morris USA Inc.

   Scott Schlesinger, Steven Hammer, Jonathan Gdanski and Brittany
Chambers of Schlesinger Law Offices, Fort Lauderdale, Shea T. Moxon and
Celene H. Humphries of Brannock Humphries & Berman, Tampa, for
appellee.

PER CURIAM.

   Affirmed.

Levine, C.J., DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.